An unpub|ish

SuPneMe Coum
oF
NEvAc>A

CLERK`S ORDEH

col-1941 ad

l

d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

VAHE KAZARIAN, No. 65125
Appellant,
vs.  ;,
ALYA HAKOBYAN, F § L E 
Respondent. JUL 1 5 2014
mac L»NoeMA~
ou-:m< su s u
ORDE'R DIS]\HSSING APPEAL BY °EF',WY CLERK

Pursuant to appellant’s motion for voluntary dismissal, this
appeal is dismissed NRAP 42(1)).
lt is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

Hon. William B. Gonzalez, District Judge, Family Court Division
Vaccarino Law Offlce

Nehme~Tomalka & Associates

Eighth District Court Clerk

cci

14 -2£> .'+€